Name: Commission Regulation (EEC) No 2668/89 of 30 August 1989 amending Annexes III and IV bis to Council Regulation (EEC) No 4136/86 with regard to certain textile products originating in Pakistan (category 4)
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 No L 257/ 18 Official Journal of the European Communities 2. 9 . 89 COMMISSION REGULATION (EEC) No 2668/89 of 30 August 1989 amending Annexes III and IV bis to Council Regulation (EEC) No 4136/86 with regard to certain textile products originating in Pakistan (category 4) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 718/89 (2), and in particular Article 17 thereof, Whereas, with a view to the introduction of the combined nomenclature, the Community has negotiated with Pakistan an Agreed Minute modifying the quantitative limit for category 4 products provided for in the Agreement between the EEC and Pakistan on trade in textiles ; Whereas the Council has decided, on 24 July 1989, that this Agreed Minute should be applied provisionally pending its formal conclusion ; Whereas it is therefore necessary to amend Annexes III and IV bis to Regulation (EEC) No 4136/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Annexes III and IV bis to Regulation (EEC) No 4136/86 are hereby amended for Pakistan in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 August 1989 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 387, 31 . 12. 1986, p. 42. (2) OJ No L 79, 22. 3 . 1989, p. 6 . 2. 9 . 89 Official Journal of the European Communities No L 257/ 19 ANNEX 1 . In group I B, Annex III (category 4  Pakistan) the table is replaced by the following table : 'Category CN code Description Third country Unit Year Annual quantitative limit 4 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullo ­ vers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted Pakistan 1 000 pieces 1989 1990 1991 14 494 15 173 15 886' 2. In group IB, Annex IV bis (category 4  Pakistan) the table is replaced by . the following table : 'Category CN code Description Third country Member State Unit Quantitative limit from 1 January to 3 1 December 1989 1990 1991 4 6105 10 00 - 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted Pakistan D F I BNL UK IRL DK GR ES PT EEC 1 000 pieces 3 274 3 015 788 2 059 4 270 49 ­ 702 48 224 65 14 494 3 384 3 135 945 2 142 4 414 60 720 60 237 76 15 173 3 548 3 221 1 097 2 207 4 550 69 737 72 297 88 15 886'